Citation Nr: 1208179	
Decision Date: 03/05/12    Archive Date: 03/16/12	

DOCKET NO.  07-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disability, classified for rating purposes as obsessive- compulsive disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from May 2000 to February 2004.  His medals and badges include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, Los Angeles, and Seattle ROs'.  The record reflects that, in pertinent part, service connection for a psychiatric disability, classified for rating purposes as obsessive-compulsive disorder, was granted and a 10 percent rating was assigned, effective February 14, 2004, the day following the Veteran's separation from active service.  An August 2005 rating decision of the Los Angeles RO increased the evaluation for the psychiatric disability, now classified for rating purposes as obsessive-compulsive disorder and PTSD, to 30 percent, effective October 6, 2004.  A rating decision of the Seattle RO in June 2009 amended the aforementioned action to reflect a 50 percent rating for the psychiatric disability, effective October 6, 2004.


FINDINGS OF FACT

1.  From February 14, 2004, to October 5, 2004, the Veteran's psychiatric disability was reasonably manifested by occupational and social impairment with deficiencies in some areas (including work, family relationships, and mood); it was not productive of severe occupational impairment during that time frame.  

2.  From October 6, 2004, the psychiatric disability has continued to be manifested by occupational and social impairment with deficiencies in some areas (including work, family relationships, and mood); it has not been shown to be productive of severe or total occupational and social impairment.





CONCLUSIONS OF LAW

1.  From February 14, 2004, to October 5, 2004, the criteria for a disability rating of 50 percent, but not more, for the Veteran's psychiatric disability are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 9404-9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9404-9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants in pursuing benefits with VA.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

With regard to the claim for an increased evaluation for the Veteran's psychiatric disorder, the Board notes that a 50 percent disability rating is assigned effective the day following the Veteran's service discharge.  Generally, a claimant seeking a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit his or her claim or appeal to the issue of entitlement to a particular disability that is less than the maximum allowed by law for a specific service connection claim, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

With this in mind, the Board notes that the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in providing notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311, 1314-15 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The Board notes that there has been compliance with the VCAA during the course of the appeal.  The appeal itself has been in appellate status for several years.  The Veteran has been accorded rating examinations by VA on separate occasions in 2004 and 2011.  Additionally, VA outpatient records have been obtained and associated with the claims file.  The Board finds that all notification and development has been accomplished, and, therefore, appellate review may proceed at this time.  Hence, no further notice or assistance to the Veteran is required in order to fulfill VA's duties to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F. 3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of all the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If the disability has undergone different and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for rating the Veteran's disability are set forth at VA's General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent is assigned when the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, or appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and an inability to establish and maintain effective relationships.

The maximum schedular rating of 100 percent is for assignment when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Psychiatric examinations often include the assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  38 C.F.R. § 4.126(a).

A score of between 41 and 50 is assigned when there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

Scores between 51 and 60 are indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships.  

Factual Background and Analysis

In weighing the evidence of record, including letters from relatives, and the medical treatment records, to include reports of VA rating examinations of the Veteran in 2004 and 2011, the Board concludes that the evidence supports the assignment of a 50 percent disability evaluation for the entire appeal period, but not more.  The disability picture has not been significantly changed during the appeal period, and, as such, an evaluation of 50 percent is for assignment since the date of the grant of service connection, that being the day following the Veteran's discharge from active service, February 14, 2004.  The GAF scores and health-care professional assessments on a period of occasions over the past several years generally indicate occupational and social impairment with deficiencies in a number of areas so as to warrant the 50 percent rating, but neither the GAF scores nor the psychiatric disability picture indicate a severely incapacitating disability or a disability picture warranting a total schedular evaluation.  The Veteran's GAF scores have ranged essentially between 45 and 65 and, as defined in the DSM-IV cited above, those scores do not reflect severe or total impairment.  

In viewing the evidence as it pertains to the Veteran's psychiatric status since 2004, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not expressly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The pertinent evidence of record includes the report of an authorized psychiatric examination accorded the Veteran in January 2004.  The Veteran was not receiving any treatment for psychiatric disability.  The examiner stated the Veteran required continuous treatment to control his condition because without treatment his obsessive-compulsive behavior would be expected to worsen.  The examiner stated the Veteran should be offered psychotherapy as well as medication for his obsessive-compulsive behaviors, but it was indicated the Veteran had not received psychotherapy for his mental condition within the past year.  He had not been admitted to a hospital for psychiatric purposes.  Also, he had not required any emergency room visits for psychiatric difficulties.  No reference was made to the Veteran's problems with his obsessive-compulsive behavior.  

Mental status examination findings included normal orientation, appropriate behavior, normal mood and affect, normal communication, normal speech, no panic attacks, appropriate thought processes, unimpaired judgment, normal abstract thinking, and normal memory.  The Veteran described obsessional rituals to the examiner.  The examiner stated the Veteran did indeed have current, persistent thoughts, impulses and images that were experienced as intrusive and inappropriate and that caused him marked anxiety.  The thoughts, impulses and images were not simply excessive worries about real life problems.  The Veteran attempted to endure and suppress his thoughts, impulses, and images.  He recognized that they were a product of his own mind and were not imposed from outside.  The repetitive behaviors were aimed at reducing his distress and/or preventing some disease.  The Veteran was given an Axis I diagnosis of obsessive-compulsive disorder.  There was no Axis II diagnosis.  It was noted the most severe psychosocial stressor associated was the fact the Veteran had to adjust to life in the United States after involvement in combat in Iraq.  He was given a GAF score of 63.  

The Board finds that the symptom picture represented by the findings on the aforementioned examination warrant the assignment of a 50 percent rating.  The GAF score in the 60's is not indicative of significant impairment.  However, the examiner did refer to problems with the Veteran's obsessive-compulsive behavior and recommended that he undergo psychotherapy and take medication.  The Board, therefore, finds that a 50 percent rating is warranted for the psychiatric disorder from the time of the Veteran's separation from service.

The record also includes the report of an October 5, 2004, evaluation of the Veteran by a VA clinical psychologist.  Reference was made to the Veteran's involvement in combat and his recollections of sleep difficulty, anxiety, hypervigilance, and obsessive-compulsive behavior.  At that time the Veteran also spoke in a circular manner and had difficulty focusing and concentrating.  He was given a diagnosis of PTSD.  His GAF score was listed as 60.  

In April 2005, the Veteran was seen in outpatient consultation for difficulty sleeping and concentrating.  He was also described as edgy, irritable, and exhibiting obsessive behavior.  On mental status examination at that time, the Veteran was described as cleanly groomed and dressed.  Although distracted, he was oriented.  Memory and language skills were intact.  His attention wandered and his thought processes were circumstantial.  Affect was anxious and sad.  He was not on any psychotropic medication.  He was given Axis I diagnoses of:  PTSD; and possible bipolar disorder, mixed.  He was given a GAF score between 41 and 50.  

He was also given an evaluation at that time for his PTSD symptoms.  He stated he had a short temper, and expressed it by shouting, but not by fighting.  He had to reread material to learn it.  He was jumpy when approached from his blind side.  He watched for ambush sites.  It was noted he was attending school and he was self-conscious there.  He also referred to panic attacks when driving.  He stated he had poor impulse control.  His speech reportedly rambled and at times became obscure.  He also had multiple obsessional rituals which he then described.  

The Veteran was actively followed in psychiatric outpatient consultation in the years thereafter.  It was noted at the time of one outpatient visit in early 2009 that the Veteran was not on any psychotropic medication as he had refused on multiple occasions to take any medication.  At the time of one such visit in early March 2009, it was noted the Veteran would soon be graduating from school and he was worried and scared about that.  His relationship with his girl friend at that time was described as good, and he stated they had not been fighting lately.  On current evaluation, mood was decent.  Affect was euthymic.  Speech was fluent and normal in rate and rhythm.  Thought processes were linear and goal-directed.  As for thought content, he denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  Cognition was intact, as was memory.  Concentration and attention were intact.  Fund of knowledge was average to above average.  Insight was good and judgment was fair.  The Axis I diagnosis was PTSD.  Bipolar disorder versus personality disorder was to be ruled out.  The Axis II diagnosis was deferred.  He was given a GAF score between 51 and 60.  

In February 2009, the Veteran appeared for a neuropsychological evaluation by the Polytrauma Program at the Sepulveda VA Medical Center.  He was seen in a four-hour face-to-face evaluation at that location.  He was accorded neurocognitive testing, and his records were reviewed.  The Veteran reported difficulty recalling things that happened to him in the past.  He also reported occasional difficulty concentrating related to his level of interest.  He reported difficulty speaking clearly and word finding.  As for psychiatric complaints, there were reports of PTSD symptoms, including nightmares and dreams, emotional disturbance, social alienation, irritability, anger, and frustration tolerance.  He also referred to reports of severe anxiety related to his obsessive-compulsive disorder.  Notation was made that participation in a neurobehavior evaluation in June 2008 showed that his performance was "excellent with only a few subtle errors...that more likely reflect the underlying problems of BPD [bipolar disorder]."  

The Veteran canceled his first neuropsychiatric appointment, was a no-show for the second one, and called two months later to reschedule the third one.  He arrived 10 minutes late for the appointment.  He was described as able to ambulate independently.  Movement appeared fluid and gait was normal.  He appeared well nourished and hygiene and grooming were adequate.  He was dressed casually and appropriately.

He appeared awake, alert, and properly oriented with broad affect and neutral mood.  Interpersonal style was candid, cooperative, and friendly.  He used psychological terminology liberally to express himself.  Responses to questions were detailed, but frequently tangential.  That required numerous repetitions of the original question to obtain an answer.  No memory problems for recent or remote events were observed through the evaluation.  Speech volume, rate, prosody, and articulation were all within functional limits.  There was no evidence of disfluency, dysnomia, or paraphasic errors.  However, the Veteran's speech was characterized by occasional malapropisms.  

It appeared that on standardized tests of attention, the Veteran  demonstrated some mild variability, but all assessed areas appeared to be intact.

The following areas were listed as areas of strength\within expectation:  "Estimated premorbid intellectual ability in the high average range; attention span; complex attention\working memory; processing speeds; language functioning; visual\constructional ability; memory for verbal and nonverbal information; abstract reasoning; and fine motor coordination with dominant hand. "

As for areas of weakness/below expectation, these were listed as:  Divided attention; observations of tangentiality and disinhibition; decreased fine motor coordination with nondominant hand; and reports of moderate anxiety and symptoms of PTSD.  

Psychologically the Veteran reported exhibiting symptoms consistent with hypomania, obsessive-compulsive disorder, and PTSD.  He was not taking any psychotropic medication to address the symptoms, but was actively being followed in psychiatry.  

The Axis I diagnoses were:  PTSD; pain disorder associated with both psychological factors and a general medical condition; obsessive-compulsive disorder, per Veteran's report; bipolar disorder, not otherwise specified, per Veteran's report; rule out cannabis abuse; rule out attention-deficit\hyperactivity disorder, not otherwise specified.  There was no Axis II diagnosis.  The Veteran was given a current GAF score of 65.

Additional pertinent evidence includes a report of an authorized examination for psychiatric purposes in September 2011.  The Veteran was currently working for the Rand Corporation as a research assistant.  He stated he worked most of his time at home.  He was married and had no children.  His wife was a teacher.  He drove her to school in the morning, but she was frequently late because he had to go through some of his obsessive-compulsive symptoms.  The Veteran was continuing to not take any medications.  He had had psychotherapy sessions only 2 to 3 times in the past year.  He had not had any psychiatric hospitalizations or emergency room visits.  While in service he went to college and studied psychology.  He had had various jobs after service.  He was currently working for the Rand Corporation, but planned to leave at the end of 2011 and follow a career in music and the culinary arts.  

The Veteran stated that he was always doing multiple obsessive-compulsive procedures prior to leaving the house, making appointments, turning off the stove, and so forth.  There had been much less in the way of social activities.  He indicated that sometimes he was not able to leave his house.  He referred to recurrent recollections of events overseas as well as distressing dreams and distress with exposure to similar events. 

On mental status examination he was alert and cooperative.  Orientation was normal.  Appearance was neat, although it was noted he had not shaved in a few days.  Behavior was appropriate with good eye contact.  Affect and mood were normal.  At times he appeared a little flat.  Communication and speech were normal as was concentration.  He referred to occasional panic attacks, especially with stress at work.  He had some suspiciousness of people, but after he got to know them, that would tend to go away.  There were no delusions or hallucinations.  Thought processes were somewhat impaired with difficulty understanding directions, especially at work.  He stated that sometimes he would stay up until 4 A.M. to straighten things out.  He felt upset that younger individuals were doing much better work and much faster.  He had no impaired judgment or abstract thinking.  He felt his memory was slightly abnormal.  He appeared to have the behavioral, cognitive, and social problems attributable to PTSD.  He also had obsessive-compulsive disorder which the examiner stated "changes the picture of his clinical appearance and behavior."  The Axis I diagnoses were PTSD and obsessive-compulsive personality disorder.  There was no Axis II diagnosis.  He was given a current GAF score of 50 to 55.  

The examiner commented that the Veteran had problems with his quality of life that were not as good as before because of his obsessive-compulsive traits.  The Veteran also had interpersonal relationship problems.  The Veteran's psychiatric symptoms were said to cause occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks although the Veteran appeared to be functioning "routinely satisfactorily."  The Veteran showed some anxiety, suspiciousness, occasional panic attacks, sleep impairment, and mild memory loss by history.  He also had flattened affect at times.  He exhibited some difficulty establishing and maintaining effective work and social relationships.  However, he was able to maintain a family role.  He had had a change in his recreation and leisure pursuits and had occasional interference with his physical health due to back pain and knee difficulties.  He had no problem understanding simple or complex commands.  The examiner stated the Veteran needed follow-up care and he discussed this with the Veteran.  The prognosis was described as fair.  The Veteran was reluctant to go to a Veterans facility because he felt unwelcome in VA clinics.  He also wanted to get cognitive behavioral therapy but had not been able to find someone to do this with him.  He said he had never been followed in any PTSD or obsessive-compulsive clinic.  

Based on a longitudinal review of the evidence of record, the Board finds that a 50 percent disability rating, but not more, is warranted for the Veteran's psychiatric disability for the entire appeal.  The Board finds that the reports of medical treatment and evaluation over the years refer to essentially the same symptomatology and essentially the same severity.  A 50 percent rating acknowledges there is significant functional impairment, but the Board finds there is no indication of severe impairment over the appeal period so as to warrant an even higher rating.  The Veteran has been assigned GAF scores of hearing from the mid-forties to the mid-sixties, but the Board believes the symptom picture has been essentially the same.  The findings on the various examinations and other medical records did not show deficiencies in judgment, family relations, work, or mood so as to warrant the assignment of the next higher rating of 70 percent.  While the Veteran has exhibited obsessional rituals which interfere with routine activities, he has not demonstrated suicidal ideation, problems with speech, near continuous panic or depression affecting his ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene, all symptoms associated with the next higher rating of 70 percent.  The Veteran was described as able to function despite his various symptoms at the time of the authorized examination accorded him in September 2011.  The record reflects the Veteran has been able to function despite not taking any psychotropic medication.  This is not to diminish the impact of the Veteran's various symptoms, but the Board finds it persuasive that the symptoms have not met the criteria for a disability rating higher than 50 percent at any time during the appeal period.  Also, despite difficulties, the Veteran has been able to maintain a job.  He is also apparently in a stable relationship in his marriage.  

In sum, the Board finds that a 50 percent disability evaluation, but not more, is warranted for the Veteran's psychiatric disorder during the entire appeal.  The evidence of record does not show that the symptoms, either alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of the next higher rating of 70 percent.

Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  






ORDER

An evaluation of 50 percent for a chronic acquired psychiatric disability prior to October 6, 2004, is warranted.  To this extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  

A disability rating in excess of 50 percent for obsessive-compulsive disorder with post-traumatic stress disorder is denied.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


